Citation Nr: 0939528	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-12 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder and major depressive 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1970 to October 1990. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2007 of the 
Department of Veterans' Affairs (VA) Regional Office in 
Columbia, South Carolina.

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  Transcript of the hearing is 
in the Veteran's file.

While the RO considered the claim of service connection for 
posttraumatic stress disorder as separate from the claim of 
service connection for major depressive disorder, multiple 
medical diagnoses that differ from the claimed condition do 
not necessarily represent wholly separate claims, and what 
constitutes a claim cannot be limited by a lay Veteran's 
assertion of his condition in the application, but must be 
construed based on the reasonable expectations of the non-
expert, claimant and the evidence developed in processing the 
claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Accordingly, the claim is as styled on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  A decision on a psychiatric 
diagnosis other than posttraumatic stress disorder to include 
major depressive disorder is deferred until the completion of 
further development on the question of posttraumatic stress 
disorder.


REMAND

In May 2009, the Veteran testified that he came under enemy 
mortar fire on November 25, 1971, while stationed in Camp 
Eagle in Vietnam.  At the time, he was assigned to the 
Company A, 501st Signal Battalion, which supported the 101st 
Airborne Brigade. 

In this case, the Veteran has provided sufficient information 
about date the stressor occurred, his unit and unit location 
to warrant another request for relevant records to 
substantiate his claim.

Accordingly, the case is REMANDED for the following action:

1. Request from the appropriate Federal 
custodian the unit history and lessons 
learned of Company A, 501st Signal 
Battalion, while at Camp Eagle, 
Vietnam, from September 22, 1971, to 
December 20, 1971.  If the records do 
not exist or further efforts to obtain 
the records would be futile, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

2. If any in-service stressor is 
verified, then afford the Veteran a VA 
psychiatric examination to determine if 
he has posttraumatic stress disorder 
due to the verified in-service 
stressor.  The claims folder must be 
made available to the examiner for 
review. 

3. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
provided the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




